BRYANT, Judge,
concurring in a separate opinion.
I write separately to reiterate that the test for determining whether a juvenile is in custody thereby warranting a Miranda warning is an objective test to be applied on a case-by-case basis based on the totality of the circumstances. State v. Buchanan, 353 N.C. 332, 339-40, 543 S.E.2d 823, 828 (2001). I also write to distinguish the instant case from In re W.R., 179 N.C. App. 642, 634 S.E.2d 923 (2006), where this Court vacated a juvenile adjudication when the juvenile’s incriminating statement was obtained during questioning without being given the proper Miranda warnings.
*242In W.R., we considered whether the questioning of the juvenile was non-custodial and, as such, did not require a Miranda warning. Id. at 644, 634 S.E.2d at 925. The juvenile, a fourteen-year-old, middle school student, was taken from his classroom to the Assistant Principal’s office where he was repeatedly questioned for thirty minutes by the Principal, Assistant Principal, and the School Resource Officer (SRO) (who was also an officer with the Greensboro Police Department) regarding whether he possessed a knife at school on the previous day. Id. at 623, 634 S.E.2d at 924-25. No indication was given that the juvenile was free to leave. In fact “the juvenile was kept in the office under the supervision of [the SRO] while both the Principal and Assistant Principal stepped out to interview other students.” Id. at 646, 634 S.E.2d at 927. Additionally, after approximately fifteen minutes into the questioning, and after repeated denials by the juvenile, the juvenile was subjected to a search of his person by the SRO. Further, the juvenile was detained by the SRO for an additional one and one-half hours until his mother picked him up. Id. Based on the totality of the circumstances, this Court held that “a reasonable person standing in the place of the juvenile would have believed that he was restrained in his movement to the degree associated with a formal arrest.” Id.
Unlike W.R., the totality of the circumstances in the present case would not lead a reasonable person in J.D.B.’s position to believe he was “in custody or that he had been deprived of his freedom of action in a significant way.” Buchanan, 353 N.C. at 338, 543 S.E.2d at 827. Although the juveniles in both cases were middle-school students and were questioned by several adults, including police officers, the circumstances in the present case do not include the same indicia of restraint as W.R. Unlike W.R., the record indicates J.D.B. was informed and indicated he understood that he did not have to answer any questions and was free to leave at any time. Further, J.D.B. was not detained for over an hour, but was released after half an hour. However, most notably, J.D.B.’s person was not searched during the questioning. Based on the totality of the circumstances in the instant case, a reasonable person would not have believed he was restrained in his movement. Therefore, I concur in the majority opinion affirming the trial court’s denial of J.D.B.’s motion to surpress.